DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
 None of the references, either singularly or in combination, teach or fairly suggest a device for adjusting grayscale of display panel, wherein the display panel is a liquid crystal display panel including a common electrode and a pixel electrode, and the device comprises:
a first adjusting module, being configured to take a difference between the original input grayscale and the target input grayscale as a grayscale compensation value of the nonuniform block;
an acquiring module, being configured to acquire a plurality of sampling grayscale voltages and a specific grayscale voltage in accordance with an actual Gamma curve when applying an initial common voltage to the common electrode;
a second adjusting module, being configured to adjust the voltage applied to the common electrode, to acquire a common voltage by the acquiring module at which a flicker value of a display screen is 
a detecting module, being configured to determine a flicker value; and 
a third adjusting module, being configured to respectively adjust at least one of the acquired sampling grayscale voltages when the actual common voltage is applied to the common electrode, and determine a flicker value by detecting module of the corresponding display screen and taking the specific grayscale voltage corresponding to the minimum flicker value of the display screen as a Gamma reference voltage corresponding to the target input grayscale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


5.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622